DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s appeal brief filed on June 15, 2020. The Allowable Subject matter is discussed below. 

				Allowable Subject Matter
2.	Claims 1-17 are allowed. 
3.	The following is the examiner’s reasons for patent eligibility under 35 USC 101: 
	The steps in claim 1 of “An apparatus comprising a memory; a display device; a network interface to communicate with at least one remote device; at least one processor to perform steps including: receive from a remote device a plurality of longitude and latitude coordinate pairs; generate in the memory an association between a given longitude and latitude pair and each zip code within a certain radius from the given longitude and latitude pair; render on the display device a graphical user interface comprising a map and a circle around the given longitude latitude pair on the map, a radius of the circle corresponding to the certain radius; render, on the display device, data representing a binary option based on whether a storm will make landfall within the certain radius; receive data indicative of a request to purchase the binary option; receive from a remote device 
Dependent claims 2-8 and 10-16 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
4.	The following is the examiner’s reasons for indicating allowance over prior art: 
	In claims 9 and 17, the prior art of record (Kleist et al. (US Patent 7,181,346 B1) in view of  Horowitz (US Pub. 2008/0133429 Al) does not explicitly suggest an apparatus comprising a memory; a display device; a network interface to communicate with at least one remote device; at least one processor to, including the steps of  “receive from a remote device a plurality of longitude and latitude coordinate pairs; generate in the memory an association between a given longitude and latitude pair and each zip code within a certain radius from the given longitude and latitude pair; render on the display device a graphical user interface comprising 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
B.D.S./
Examiner, Art Unit 3693                    

June 28, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        June 28, 2021